DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim status
The examiner acknowledged the amendment made to the claims on 01/18/2022.
Claims 12-13, 15, 17-18, 20 and 22-27 are pending in the application. Claims 12-13, 15, 17-18 and 26 are currently amended. Claims 1-11, 14, 16, 19 and 21 are cancelled. Claims 20 and 22-25 are previously presented. Claim 27 is newly presented. Claims 12-13, 15, 17-18, 20 and 22-27 are hereby examined on the merits.

Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 12-13, 15, 17-18, 20, 22-24 and 26 are rejected under 35 U.S.C. 102 (a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cheryan US Patent No. 6,433,146 (hereinafter referred to as Cheryan).
Regarding claims 12, 15, 17-18, 20, 22-23 and 26, Cheryan teaches a corn product removal process (Abstract; Fig. 1; col. 2, line 3-10 and 46-67; column 3, line 1-25), comprising providing a corn gluten meal (column 2, line 50-53); washing, extracting the corn gluten meal with a solvent (e.g., ethanol) followed by  separating non-protein, non-starch components (e.g., ethanol and oil) from a protein-containing solids stream by filtration or centrifugation (e.g., corn solids); and recovering the corn solids through desolvetizing for inputs such as ethanol production and obtaining the desolventized corn solids. Cheryan teaches that the corn gluten meal does not undergo a destarching enzymatic process (Abstract; Fig. 1; col. 2, line 3-10 and 46-67; column 3, line 1-25).
The desolventized corn solids as disclosed by Cheryan in interpreted to read on “a corn protein concentrate in the form of a coproduct”, given that Cheryan teaches washing the same corn gluten meal with the same solvent and separating the liquid from the solid and yield a corn solid that necessarily comprises coproducts of starch and corn protein (column 2, line 46-colum 3, line 25).
Regarding the corn protein contents as recited in claims 12 and 15, the hue limitations as recited in claim 12, the amounts of oil as recited in claims 12 and 17, the soluble carbohydrate concentration as recited in claim 12, the starch concentration as 
The limitation “for incorporation into food-grade product” is interpreted not to further limit the claim, for the reason as recited above that there is no manipulative difference between the prior art and the method as recited in the claims thus the prior art corn protein concentrate and the claimed corn protein concentrate are materially indistinguishable. Where the corn protein concentrate as disclosed by Cheryan contains protein and starch, such a corn protein concentrate would be capable of performing the intended use, i.e., incorporating into food grade product.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Cheryan as applied to claim 12 above.
Regarding claim 13, Cheryan teaches that the ethanol has a concentration of 90-100% (column 2, line 65), which overlaps with that recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Regarding claim 24, Cheryan as recited above teaches the washing, extraction and filtration steps but is silent regarding such a process is done at least three time. However, given that the purpose of treating with ethanol solution is to extract oil from corn gluten meal (column 2, line 38-40 and 52), it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have .
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Cheryan as applied to claim 12 above, and further in view of Boomer US Patent No. 4,213,941 (hereinafter referred to as Boomer).
Regarding claim 25, Cheryan teaches extracting oil from corn gluten meal but is silent regarding depositing the corn gluten meal into an immersion extractor comprising a conveyor and having a plurality of extraction stages.
Boomer teaches an immersion type extractor comprising a conveyor and a plurality of chambers which allows multiple stages of extraction, that such an extractor is suitable for use to remove/extract oil from a solid material derived from plants through using a solvent such as alcohol, and has the advantage of readily and thoroughly cleared of solid material at the end of a run (Abstract; column 1, line 6-11; column 2, line 31-34; column 5, line 13-15; Fig.).
Both Cheryan and Boomer are directed to extracting oil from a solid material derived from plants using alcohol. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Cheryan by depositing the corn gluten meal of Cheryan into the extractor as disclosed by Boomer for the reason that such an extractor is suitable to extract oil from a plant .

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Cheryan as applied to claim 12 above, and further in view of Boebel US Patent Application Publication No. 2014/0161962 (hereinafter referred to as Boebel).
Regarding claim 27, Cheryan teaches what has been recited above but is silent regarding a food product comprising the corn protein concentrate.
Boebel teaches using corn protein concentrate as a protein source in a processed pet food ([0030; 0001]).
Both Cheryan and Boebel are directed to corn protein concentrates. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Cheryan by incorporating the corn protein concentrate as disclosed by Cheryan in a pet food, for the reason that prior art has established that it is suitable to use corn protein concentrate as a protein source in a pet food.

Response to Arguments
Applicant's arguments filed 01/18/2022 have been fully considered and the examiner’s response is shown below:
The 35 USC 112 rejections are withdrawn in view of the amendments made to the claims.
Regarding the rejection over Cheryan, applicant argues on page 7-8 of the Remarks that Cheryan does not disclose recovering corn protein concentrate from protein-containing solids stream and does not contemplate preparation of a corn protein concentrate in the form of a coproduct suitable for incorporation into food-grade product. Applicant goes on to argue that Cheryan describes a corn product removal process that extracts valuable oil and zein from dry-milled corn in the solvent. The solids that are left are not considered to be valuable as a product itself, but instead are used as a raw material for ethanol production. 
Applicant’s arguments are considered but found unpersuasive because:
First, Cheryan teaches the step of desolvetizing the corn solids (Fig. 1), which is the same as that recited in the specification ([0024]). As such, Cheryan clearly teaches the limitation of recovering corn protein concentrate from protein-containing solids stream.
Second, regarding the limitation “for incorporation into food-grade product”, given that the corn protein concentrate as disclosed by Cheryan contains protein and starch and are materially indistinguishable from the corn protein concentrate as recited in the claim, it is clear that the corn protein concentrate as disclosed by Cheryan would be capable of performing the intended use of incorporating into food grade product. The limitation is interpreted not to further limit the claim.
Third, the purpose of Cheryan’s embodiment is not to remove protein, although a small amount of protein may be lost (see column 3, line 9-12 of Cheryan, which teaches that oil and only a small protein of ethanol-soluble zein protein is removed from the corn solids). Consistent with the teaching of prior art, applicant’s own disclosure in [00031] 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L./Examiner, Art Unit 1793                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791